366 S.W.3d 90 (2012)
Kevin WILLIAMS, Movant/Appellant,
v.
STATE of Missouri, Respondent/Respondent.
No. ED 97127.
Missouri Court of Appeals, Eastern District, Division Three.
May 9, 2012.
Gwenda R. Robinson, St. Louis, MO, For Movant/Appellant.
Laura E. Elsbury, Jefferson City, MO, For Respondent.
Before ROBERT G. DOWD, JR., P.J., MARY K. HOFF, J. and SHERRI B. SULLIVAN, J.

ORDER
PER CURIAM.
Kevin Williams (Appellant) appeals from the motion court's judgment denying his Rule 24.035[1] motion for post-conviction relief, without an evidentiary hearing, from his blind guilty plea to one count of attempted forcible rape and one count of attempted forcible sodomy. We have reviewed the briefs of the parties and the record on appeal and conclude that the motion court's findings of fact and conclusions of law are not clearly erroneous. Rule 24.035(k); Nesbitt v. State, 335 S.W.3d 67, 69 (Mo.App. E.D.2011). Further, Appellant was not entitled to an evidentiary hearing on his Rule 24.035 motion because he did not allege facts unrefuted by the record warranting relief from prejudice. Berry v. State, 336 S.W.3d 159, 162 (Mo.App. E.D.2011). An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).
NOTES
[1]  All rule references are to Mo. R.Crim. P.2010, unless otherwise indicated.